Citation Nr: 0302573	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer due to 
tobacco use in service or due to nicotine dependence.  

2.  Entitlement to service connection for emphysema due to 
tobacco use in service or due to nicotine dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from May 1952 to August 
1955, and again from May to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Winston-Salem, 
North Carolina. 

This appeal was denied as not well-grounded by the Board in a 
decision entered in August 2000.  Subsequently, an appeal was 
initiated to the U. S. Court of Appeals for Veterans Claims 
(Court).  In February 2001, VA filed an unopposed motion to 
remand the case to the Board for further development under 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and this motion was 
granted by the Court in an Order dated in May 2001.  

Pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board ordered further VA examinations of the 
appellant, together with medical opinions concerning the 
merits of his claims.  This additional development has now 
been accomplished and, in view of the favorable outcome set 
forth below, the Board has not deemed it necessary to further 
delay resolution of this appeal by providing the appellant 
with the notice provided by 38 C.F.R. § 20.903(b) (2002).  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Nicotine dependence originated in service and directly 
resulted in the appellant's lung cancer and emphysema, which 
were diagnosed later.  

3.  The current claims were received by VA prior to June 9, 
1998.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.300, 3.303, 3.304 (2002).  

2.  Lung cancer and emphysema are proximately due to nicotine 
dependence.  38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The evidence and information currently of record are 
sufficient to substantiate the veteran's claims.  Therefore, 
no further development is required to comply with the VCAA 
and the implementing regulations.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a).  

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  
38 U.S.C.A. § 1103 (West Supp. 2002); 38 C.F.R. § 3.300 
(2002).  

The current claims for VA disability compensation benefits 
were received by VA prior to June 9, 1998.  

Pursuant to the Court's remand of this appeal to the Board 
for compliance with the VCAA, the appellant was accorded VA 
psychiatric and respiratory examinations in December 2002.  
After a review of the historical material contained in the 
claims file, together with an interview and examination of 
the appellant, the VA psychiatric examiner concluded that 
nicotine dependence had most likely originated during the 
appellant's active service and had caused him to continue 
smoking until 1985 despite several earlier attempts to quit 
smoking.  The VA respiratory examiner then expressed the 
medical opinion that the appellant's lung cancer was probably 
caused by his smoking history.  Although the respiratory 
examiner did not express an opinion concerning the etiology 
of the appellant's currently diagnosed emphysema, as had been 
requested by the Board, nevertheless the Board is prepared at 
this time to accept the same rationale and etiology that was 
expressed concerning his lung cancer.  

Accordingly, the claims seeking service connection for lung 
cancer and emphysema will be granted.  


ORDER

Service connection is granted for lung cancer and emphysema.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

